Case: 11-30261     Document: 00511620036         Page: 1     Date Filed: 10/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 3, 2011
                                     No. 11-30261
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DENNIS SEARS,

                                                  Plaintiff-Appellant

v.

KATHLEEN BABINEAUX BLANCO, Governor; RICHARD L. STALDER,
Secretary (Department of Corrections); BURL CAIN, WARDEN, LOUISIANA
STATE PENITENTIARY; RONALD COX, Chairman Pardon Board; LARRY
CLARK, Chairman of the Louisiana Board of Pardons; EUGENE "POP"
HATAWAY, Member of the Louisiana Board of Pardons; CLEMENT LAFLEUR,
JR., Member of the Louisiana Board of Pardons; KENNETH A. JONES,
Member of the Louisiana Board of Pardons; HENRY W. "TANK" POWELL,
Member of the Louisiana Board of Pardons; BOBBY JINDAL, Governor of the
State of Louisiana; JAMES M. LEBLANC, Secretary of the Louisiana
Department of Public Safety and Corrections,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:06-CV-694


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30261   Document: 00511620036      Page: 2    Date Filed: 10/03/2011

                                  No. 11-30261

      Dennis Sears, Louisiana prisoner # 74681, moves for leave to proceed in
forma pauperis (IFP) on appeal following the district court’s denial of his IFP
motion and certification that his appeal is not taken in good faith. By moving
to proceed IFP, Sears challenges the district court’s certification. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997). This court may authorize Sears to
proceed IFP on appeal if the appeal presents a nonfrivolous issue. 28 U.S.C.
§ 1915(a)(1); see Holmes v. Hardy, 852 F.2d 151, 153 (5th Cir. 1988).
      Sears alleged that the defendant state governor and members of the
Louisiana Board of Pardons—Governor Bobby Jindal, Larry Clark, Eugene
Hathaway, Kenneth A. Jones, Henry Powell, and Clement LaFleur, Jr.—should
be enjoined from using changes in Louisiana’s pardon process instituted after his
1971 indictment and subsequent conviction and sentence for murder because the
changes “effectively alter or extend [his] prison terms” in violation of ex post
facto provisions contained in the United States Constitution and the Louisiana
Constitution. The defendants moved for summary judgment, alleging that
Sears’s complaint was time barred by the Louisiana liberative prescription of one
year applicable to delictual actions. Sears argued, inter alia, that his complaint
was timely under the doctrine of contra non valentem. He reasoned that the
doctrine applied because he was unable to bring a § 1983 challenge to
Louisiana’s pardon procedures until the Supreme Court issued its opinion in
Wilkinson v. Dotson, 544 U.S. 74 (2005) (holding that the claims of two state
prisoners challenging the validity of state procedures for determining parole
eligibility were properly brought under § 1983 and did not have to be brought in
a habeas proceeding). The district court granted summary judgment in favor of
the movants, and it also dismissed the claims against Cain and LeBlanc as
frivolous.
      Sears does not dispute (1) the district court’s finding that he had actual or
constructive knowledge as early as 1977 that the 1974 constitutional changes
had been applied to his sentence or (2) the district court’s finding that he knew

                                        2
   Case: 11-30261   Document: 00511620036      Page: 3    Date Filed: 10/03/2011

                                    No. 11-30261

or should have known that laws, policies, and practices concerning sentence
commutation that had been enacted or adopted thereafter had been applied
retroactively to his sentence in 1997 when he sought to have it commuted.
Instead, he reiterates his contention that the doctrine of contra non valentem
applies to save his claims from a time-bar dismissal.
      Sears’s reliance on Wilkinson is misplaced. We have long adhered to the
rule that Wilkinson later stated for all federal courts. See Orellana v. Kyle, 65
F.3d 29, 31 (5th Cir. 1995) (holding that § 1983 was the proper vehicle for a
prisoner’s challenge, on due process and ex post facto grounds, to parole
procedures that, were the challenge successful, “would not automatically entitle
[him] to accelerated release”); see also Serio v. Members, Louisiana State Board
of Pardons, 821 F.2d 1112, 1118 (5th Cir. 1987). Thus, Sears has failed to show
that prescription had not run on his claims when he filed his § 1983 action in
2006. See Terrebonne Parish Sch. Bd. v. Mobil Oil Corp., 310 F.3d 870, 877 (5th
Cir. 2002).
      Additionally, a failure to reach a result desired by a prisoner-grievant is
not a deprivation of due process. Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir.
2005). Accordingly, the district court did not abuse its discretion in dismissing
Sears’s claims against LeBlanc and Cain as frivolous. See Black v. Warren, 134
F.3d 732, 733-34 (5th Cir. 1998).
      Sears has not shown that his appeal is taken in good faith, i.e., that it
presents a nonfrivolous issue. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir.
1982). A nonfrivolous issue is one that does not “lack an arguable basis in law
or fact.” Taylor v. Johnson, 257 F.3d 470, 472 (5th Cir. 2001). Accordingly, we
must deny Sears’s IFP motion, see Carson, 689 F.2d at 586, and dismiss this
appeal. See 5TH CIR. R. 42.2.
      The district court’s partial dismissal of the complaint as frivolous and this
court’s dismissal of this appeal as frivolous counts as strikes for purposes of
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996);

                                         3
  Case: 11-30261    Document: 00511620036     Page: 4   Date Filed: 10/03/2011

                                 No. 11-30261
Patton v. Jefferson Correctional Center, 136 F.3d 458, 460-64 (5th Cir. 1998).
Sears is cautioned that if he accumulates three strikes under § 1915(g) he will
be unable to proceed IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).
      MOTION TO PROCEED IFP DENIED; APPEAL DISMISSED;
SANCTION WARNING ISSUED.




                                          4